DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 5/2/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6 and 8 have been amended.
Claim 6-9  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Information Disclosure Statement
The Information Disclosure Statement filed on 5/2/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0001]-[0010]) that the need to better manage assisted living facilities during the coronavirus pandemic. So a need exists to organize these human interactions by administering a residential care facility using the steps of “setting up a magnetic stripe access ID key card for each entrant of the facility, wherein the key card contains data comprising an access cardholder’s identification; designating a facility's real-time risk status, deploying a scoring program, running a simulation, and implementing touch-free facilities in the facility” etc.  Applicant’s method administers a residential care facility and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. 
Claim(s) 6-9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 6 and 8 is/are directed to the abstract idea of “administering a residential care facility,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0010]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 6-9 recite an abstract idea.
Claim(s) 6 and 8 is/are directed to the abstract idea of “administering a residential care facility,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0010]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 6-9 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method for performing the steps of “setting up a magnetic stripe access ID key card for each entrant of the facility, wherein the key card contains data comprising an access cardholder’s identification; designating a facility's real-time risk status, deploying a scoring program, running a simulation, and implementing touch-free facilities in the facility,” etc., that is “administering a residential care facility,” etc. The limitation of “setting up a magnetic stripe access ID key card for each entrant of the facility, wherein the key card contains data comprising an access cardholder’s identification; designating a facility's real-time risk status, deploying a scoring program, running a simulation, and implementing touch-free facilities in the facility,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 6-9 recite an abstract idea. 
The claim(s) recite(s) in part, method for performing the steps of “setting up a magnetic stripe access ID key card for each entrant of the facility, wherein the key card contains data comprising an access cardholder’s identification; designating a facility's real-time risk status, deploying a scoring program, running a simulation, and implementing touch-free facilities in the facility,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 6-9 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because there are no additional elements to integrate the abstract idea into a practical application. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional limitations.
Dependent Claims
Dependent claim(s) 7 and 9 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 7 and 9 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 7 and 9 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 7 and 9 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 6 and 8.
7.04.03 Human Organism
Claim(s) 6-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. (US 2005/0080520), in view of White et al. (US 10,923,216), in view of Gill et al. 111 (US 2011/0126111), in view of Chaurasia et al. (US 2021/0390812) , further in view of Thoni et al. (US 2021/0164856).

CLAIM 6  
As per claim 6, Kline et al. disclose: 
system (Kline et al., [0001] PFN/TRAC System) for administering a residential care facility to resist infection transmission, comprising:
a non-transitory computer readable storage media device having stored thereon  (Kline et al., [0371] magnetic media store, EEPROM or RAM):
wherein the first program is linked to a magnetic stripe access ID key card for each entrant of the facility, wherein the key card contains data comprising an access cardholder’s identification (Kline et al., [0031] key card); 
a scoring program deploying a scoring system to quantify infection control effectiveness in the facility, wherein the scoring program generates a score based on ingress control, PPE preparedness, transmission resistance processes, disinfection protocols, isolation rooms, and family-friendly access protocols in the facility, and wherein the score is correlated to insurance premiums (Gill et al. 111, Figure 13 Risk Level: High, Figure 16 Risk Status, Violations by Compliance and Level), and wherein the score is correlated to insurance premiums  (Kline et al., [04545] accurate insurance costs).


Kline et al. fail to expressly disclose:
health status, wherein the health status of a resident access cardholder is granted by a licensed professional attesting to healthiness of the access cardholder, wherein the health status of a credentialed professional is self-certified.


However, White et al. teach:
health status, wherein the health status of a resident access cardholder is granted by a licensed professional attesting to healthiness of the access cardholder, wherein the health status of a credentialed professional is self-certified (White et al., col 6, ln 24 self-perform a health test, col 13, ll 41-42 HHS may be implemented in part at a medical clinic, facility or hospital; col 13, ll 46-47 a medical clinic may communicate test results to certification component 4, col 20, ln 17 self-authentication).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “health status, wherein the health status of a resident access cardholder is granted by a licensed professional attesting to healthiness of the access cardholder, wherein the health status of a credentialed professional is self-certified,” etc. as taught by White et al. within the method as taught by the Kline et al. with the motivation of providing nursing homes the ability to regularly test employees before allowing them access to the premises (White et al., col 1, ll 39-41).

Kline et al. and White et al. fail to expressly teach:
facility’s real-time risk status
a real-time dashboard showing the facility's real-time risk status, wherein the risk status has an impact on a severity of infection security protocols to be enforced, and wherein the risk status is correlated to resident billing
a simulation of the residential care facility 
a real time safety dashboard to depict a safety status of the facility.


However, Gill et al. 111 teach:
facility’s real-time risk status (Gill et al. 111, [0348] risk status) 
a real-time dashboard showing the facility's real-time risk status, wherein the risk status has an impact on a severity of infection security protocols to be enforced, and wherein the risk status is correlated to resident billing, and wherein the real-time dashboard is configured to allow Department of Social Service to share alerts across a geographic area and share expert recommendations to the facility (Gill et al. 111, [0015] dashboards, Figure 16 Risk Status, [0095] Customer Billing, [0348] risk status, [0472] lockdown)
a simulation of the residential care facility (Gill et al. 111, [0027] simulation)
a real time safety dashboard to depict a safety status of the facility (Gill et al. 111, [0015] dashboards).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “facility’s real-time risk status,” etc. as taught by Gill et al. 111 with the method as taught by Kline et al. and White et al. with the motivation of providing prevention, detection, mitigation and responses to blended risks and threats (Gill et al. 111, [0003]).

Kline et al. and White et al. and Gill et al. 111 fail to expressly teach:
wherein the magnetic stripe access ID key card is interlinked with an automated sliding doors security system to allow or disallow access to each resident room when the key card is swiped
wherein the access can be revoked if the access cardholder develops unsafe medical symptoms, wherein the access can be restricted following the facility's real-time risk status, and wherein a scanner outside each resident room can scan for the N-95 face mask, gloves, other PPE to allow or disallow the opening of the sliding door when the ID key card is swiped.


However, Chaurasia et al. teach:
wherein the magnetic stripe access ID key card is interlinked with an automated sliding doors security system to allow or disallow access to each resident room when the key card is swiped (Chaurasia et al., Figure 1 62 Access Control Cont., 64 Access Control Unit, 36c Security Sensor, Figure 2 110 Building Access System, Figure 3, [0101] access control system 200) 
wherein a scanner is used to scan for a N-95 face mask, gloves and other PPE to allow or disallow the opening of the sliding door when the key card is swiped, wherein the access can be revoked if the access cardholder develops unsafe medical symptoms, wherein the access can be restricted following the facility's real-time risk status (Chaurasia et al., Figure 3, Figure 4, Figure 6, Figure 16 710 PPE Detection Models, 708 Detect PPE in the regions identified by previous step, [0042] monitoring PPE compliance, [0085] It is further contemplated that the controller 116 may be configured to use the video stream to detect whether the person 158 is wearing a face mask or other required personal protective equipment (PPE), [0096] PPE checks).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein the magnetic stripe access ID key card is interlinked with an automated sliding doors security system to allow or disallow access to each resident room when the key card is swiped,” etc. as taught by Chaurasia et al. with the method as taught by Kline et al. and White et al. and Gill et al. 111 with the motivation of limiting the spread of diseases within a building (Chaurasia et al., [0003]).

Kline et al. and White et al. and Gill et al. 111 and Chaurasia et al. fail to expressly teach:
a pressure-indicator outside of each room configured to indicate if the room is negative or positive pressure so that the facility can determine the course of entry and the facility will deploy negative HVAC features if one resident in the room becomes infectious.


However, Thoni et al. teach:
a pressure-indicator outside of each room configured to indicate if the room is negative or positive pressure so that the facility can determine the course of entry and the facility will deploy negative HVAC features if one resident in the room becomes infectious (Thoni et al., Abstract, Figure 1-7).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a pressure-indicator outside of each room configured to indicate if the room is negative or positive pressure so that the facility can determine the course of entry and the facility will deploy negative HVAC features if one resident in the room becomes infectious,” etc. as taught by Thoni et al. with the method as taught by Kline et al. and White et al. and Gill et al. 111 and Chaurasia et al. with the motivation of providing observable pressure parameters not presented by convention digital pressure sensors (Thoni et al., [0004]).

CLAIM 7   
As per claim 7, Kline et al., White et al., Gill et al. 111, and Chaurasia et al. teach and Thoni et al. the method of claim 7 and further disclose the limitations of:
wherein the facility's real-time risk status comprises a "Green" status implying free socialization, a "Yellow" status implying restricted socialization and constrained family visitation, and a "Red" status implying strict control and isolation rooms being used (Gill et al. 111, Figure 16 Risk Status, [0348] risk status).



Examiner Note: The risk status taught by Gill et al. 111 is capable of implying that a "Green" InfeXCONTM status implies free socialization, a "Yellow" InfeXCONTM status implies restricted socialization and constrained family visitation, and a "Red" InfeXCONTM status implies strict control and isolation rooms being used.  

The obviousness of combining the teachings of Gill et al. 111 with the method as taught by Kline et al. and White et al. is discussed in the rejection of claim 6, and incorporated herein.

CLAIMS 8-9 
As per claims 8-9, claims 8-9 are directed to a method. Claims 8-9 recite the same or similar limitations as those addressed above for claims 6-7. Claims 8-9 are therefore rejected for the same reasons set forth above for claims 6-7.

Response to Arguments
Applicant’s arguments filed 5/2/2022 with respect to claims 6-9 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 5/2/2022.
Applicant’s arguments filed on 5/2/2022 with respect to claims 6-9 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Gill et al. 111, Mathews, White et al. and Chaurasia et al. do not render obvious the present invention because Gill et al. 111, Mathews, White et al. and Chaurasia et al. do not disclose “a pressure-indicator outside of each room configured to indicate if the room is negative or positive pressure so that the facility can determine the course of entry and the facility will deploy negative HVAC features if one resident in the room becomes in,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 6 and 8 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Gill et al. 111, Mathews, White et al. and Chaurasia et al. to the amended limitations are addressed above in the Office Action.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Examiner maintains his 101 rejection. At present Applicant’s claims speak to the intended use (i.e. a pressure-indicator….configured to indicate…). Applicant’s claims would need to be amended to reflex a nexus between the actions recited in Applicant’s Remarks and Applicant’s claims to advance prosecution.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626